an action, inter alia, to set aside a deed on the grounds of forgery and undue influence, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), entered August 31, 2005, as denied her motion for leave to renew and reargue her prior cross motion for summary judgment.
Ordered that the appeal from so much of the order as denied that branch of the plaintiff’s motion which was for leave to reargue is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the defendants.
The appeal from so much of the order entered August 31, 2005, as denied that branch of the plaintiffs motion which was for leave to reargue must be dismissed, as no appeal lies from an order denying reargument (see Matter of Insurance Co. of State of Pa. v Dentale, 32 AD3d 854 [2006]).
The denial of renewal was proper since no new facts were asserted (see O’Connell v Post, 27 AD3d 631 [2006]). Adams, J.P., Ritter, Fisher and Covello, JJ., concur.